People v Hasenflue (2022 NY Slip Op 00469)





People v Hasenflue


2022 NY Slip Op 00469


Decided on January 27, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:January 27, 2022

109356
[*1]The People of the State of New York, Respondent,
vChristopher D. Hasenflue, Appellant.

Calendar Date:December 30, 2021

Before:Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.

Gail B. Rubenfeld, Monticello, for appellant.
David J. Clegg, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered March 7, 2017, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to robbery in the first degree and waived his right to appeal. County Court sentenced defendant, a second violent felony offender, to the agreed-upon prison term of 20 years, followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.